Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowance
Claims 1-9 are allowed.
Reason for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record does not teach or suggest, singularly or in combination at least the limitation “the first semiconductor chip including a first electrode electrically connected to the first electrically conductive portion, and a second electrode provided on a side opposite to the first electrode; a second electrically conductive portion electrically connected to the second electrode; a third electrically conductive portion electrically connected to the first electrically conductive portion, a potential of the third electrically conductive portion being set to be the same as a potential of the first electrically conductive portion; a second semiconductor chip, the second semiconductor chip including a third electrode electrically connected to the third electrically conductive portion, and a fourth electrode provided on a side opposite to the third electrode; and a fourth electrically conductive portion electrically connected to the fourth electrode and the second electrically conductive portion, a potential of the fourth electrically conductive portion being set to be the same as a potential of the second electrically conductive portion” as recited in claim 1 is the first major difference between the prior art and the claimed invention and the second major difference is “a first electrode electrically connected to the first electrically conductive portion, and a second electrode provided on a side opposite to the first electrode; a second electrically conductive portion electrically connected to the second electrode; a third electrically conductive portion electrically connected to the first electrically conductive portion, a potential of the third electrically conductive portion being set to be the same as a potential of the first electrically conductive portion; a second .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL A GEBREMARIAM whose telephone number is (571)272-1653.  The examiner can normally be reached on 8:30-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 




/SAMUEL A GEBREMARIAM/Primary Examiner, Art Unit 2811